Nanostructured Lithium-Ion Battery Electrode Composite Materials via Conformal Graphene
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Status of Claims
Claims 1-5, 42-46 and 48 are pending, wherein claim 1 is amended. Claims 1-5, 42-46 and 48 are being examined on the merits in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Peng Zhou on April 28, 2021.
The application has been amended as follows: 

wherein in said composite, said nanoparticles are evenly mixed with said few-layered graphene, and individual said nanoparticles, rather than multi-particle particulates, are conformally coated with a combination of said few-layered graphene and the annealation product of the ethyl cellulose that comprises amorphous carbon with sp2-carbon content, such that Raman spectroscopy of said composite has a peak at 2D-band.


Allowable Subject Matter
Claims 1-5, 42-46 and 48 are allowed.

Reasons for Allowance
The following is an examiner' s statement of reasons for allowance:
The prior art Zhamu et al. (US 20120064409 A1) was relied on to teach a composite comprising few-layered graphene, nanoparticles of lithium-ion cathode or anode active materials for a lithium-ion battery, and an annealation product of an ethyl cellulose, but does not teach or reasonably suggest that in said composite, said nanoparticles are evenly mixed with said few-layered graphene, and individual said nanoparticles, rather than multi-particle particulates, are conformally coated with a combination of said few-layered graphene and the annealation product of the ethyl cellulose that comprises amorphous carbon with sp2-carbon content, such that Raman spectroscopy of said composite has a peak at 2D-band. As such, Zhamu, as a whole, does not teach the invention as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZHONGQING WEI/Primary Examiner, Art Unit 1727